      Case 2:20-cv-02321-DJH Document 45-1 Filed 12/05/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
                         IN THE UNITED STATES DISTRICT COURT
 7
                              FOR THE DISTRICT OF ARIZONA
 8
 9    Tyler Bowyer, Michael John Burke, Nancy Cottle,
      Jake Hoffman, Anthony Kern, Christopher M.           Case No. 2:20-cv-02321-JAT
10    King, James R. Lamon, Sam Moorhead, Robert
      Montgomery, Loraine Pellegrino, Greg Safsten,        PROPOSED ORDER
11    Salvatore Luke Scarmardo, Kelli Ward and
      Michael Ward;                                        GRANTING PLAINTIFFS’
12                                                         MOTION TO STRIKE
                         Plaintiffs,                       PROPOSED-INTERVENOR
13                                                         ARIZONA DEMOCRATIC
            v.
                                                           PARTY’S MOTION TO
14                                                         DISMISS CASE AND
      Doug Ducey, in his official capacity as Governor
15    of the State of Arizona, and Katie Hobbs, in her     RESPONSE TO PLAINTIFFS’
      capacity as Secretary of State of the State of       MOTION FOR A TEMPORARY
16    Arizona;
                                                           RESTRAINING ORDER AND
17                       Defendants.                       PRELIMINARY INJUNCTION

18    Maricopa County Board of Supervisors; and
      Adrian Fontes, in his official capacity as
19    Maricopa County Records;

20                       Intervenors.

21         THE COURT has before it Plaintiffs’ Motion to Strike Proposed-Intervenor
22   Arizona Democratic Party’s Motion to Dismiss Case and Response to Plaintiffs’ Motion
23   for a Temporary Restraining Order and Preliminary Injunction filed December 5, 2020.
24         For the reasons set forth in Plaintiffs’ Motion to Strike Proposed-Intervenor Arizona
25   Democratic Party’s Motion to Dismiss Case and Response to Plaintiffs’ Motion for a
26   Temporary Restraining Order and Preliminary Injunction, pursuant to Federal Rule of Civil
27   Procedure 12(f) and good cause appearing:
28
     Case 2:20-cv-02321-DJH Document 45-1 Filed 12/05/20 Page 2 of 2



 1       IT IS HEREBY ORDERED THAT:
 2
         1. Proposed-Intervenor Arizona Democratic Party’s Motion to Dismiss Case and
 3
            Response to Plaintiffs’ Motion for a Temporary Restraining Order and
 4
            Preliminary Injunction is hereby stricken.
 5

 6
                                    DATED this _____ day of _________________, 2020.
 7

 8

 9
                                                   Honorable ________________________
10
                                                             United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             -2-
